DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

December 19, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Maternal and Child Health Updates in Medicaid and CHIP

This Informational Bulletin provides information to states and other stakeholders on the following
topics:
•
•
•

FY 2012 CHIPRA Performance Bonus Awards
Annual Report on the Quality of Care for Children in Medicaid and CHIP
Issue Brief on Early Elective Deliveries

FY 2012 CHIPRA Performance Bonus Awards
We are pleased to announce today’s awards of nearly $306 million in Fiscal Year (FY) 2012
Children’s Health Insurance Program Reauthorization Act (CHIPRA) Performance Bonuses to 23
states. CHIPRA established performance bonuses, giving states an incentive to support enrollment
and retention of eligible children in Medicaid and CHIP and helping to defray the costs associated
with increasing enrollment of the lowest income children.
To qualify for a performance bonus, states must implement five out of eight program features
specified in the law, which are aimed at streamlining their children’s health coverage programs.
They also must increase children’s enrollment in Medicaid above a baseline level. The amount of the
bonus correlates with the increase in Medicaid enrollment – the more children states enroll, the
higher the bonus.
The steps states take to simplify enrollment and renewal help increase access to health coverage for
eligible children and also help states gain administrative efficiencies. Six of the 23 states awarded
performance bonuses today have continued to simplify their programs by adopting more than five of
the required program features. These states include Colorado, Illinois, Iowa, Kansas, New Mexico
and Oregon. Colorado and Kansas added new program features during 2012.
We have learned a great deal from the positive outcomes that states have achieved through
simplification and these lessons have been central to informing our efforts to modernize the Medicaid
program in general.

CMCS Informational Bulletin – Page 2
Selected 2012 Performance Bonus Highlights
-

Colorado is receiving a performance bonus for the third time, and earned the highest bonus of
any state. Although Colorado had already implemented the required five simplified program
features, the state continued to streamline its program, adding Administrative Renewal and
Express Lane Eligibility this year, a total of seven.

-

South Carolina earned its second bonus this year and is augmenting its Express Lane
Eligibility procedures. After its early success using SNAP and TANF data to renew coverage
for children in Medicaid and South Carolina is now using that data to help get eligible
children enrolled. The state’s early reports show that families are enrolling and quickly
signing up for managed care plans.

-

Utah’s 2012 performance bonus is the state’s first. To qualify for the bonus, Utah eliminated
its in-person interview requirement, coordinated its application and renewal procedures,
adopted administrative renewal and implemented presumptive eligibility. While Utah retains
an asset test for some families, it simplified the process by no longer requiring families to
submit paper verification of assets they may have.

FY 2012 marks the fourth year CHIPRA performance bonuses have been available. The full list of
performance bonus awardees and details about their efforts are available at
http://www.insurekidsnow.gov/professionals/eligibility/performance_bonuses.html.
There will be a final opportunity for states to apply for a CHIPRA performance bonus in FY 2013.
CMCS staff is available to provide technical assistance to states interested in applying for a 2013
performance bonus and we encourage Medicaid and CHIP agencies to let us know if they are
interested in taking advantage of this help. To learn more about how to qualify for a bonus, please
refer to http://downloads.cms.gov/cmsgov/archived-downloads/SMDL/downloads/sho09015.pdf.
Annual Report on the Quality of Care for Children in Medicaid and CHIP
CMS recently released the Secretary’s third Annual Report on the Quality of Care for Children in
Medicaid and CHIP. This report, required by the Children’s Health Insurance Program
Reauthorization Act of 2009 (CHIPRA), summarizes state-specific and national information on the
quality of health care furnished to children in Medicaid and CHIP, and details the progress HHS and
states have made to systematically measure and report on the quality of care children in Medicaid and
CHIP receive.
The 2012 report documents the progress that has been made in building a foundation for a system of
quality measurement and improvement in Medicaid and CHIP, including an analysis of data reported
to CMS by states on the initial core set of health care quality measures for children in Medicaid and
CHIP (Initial Core Set). The report also offers the first nationwide review of improvement projects
initiated by state managed care plans, and supported by the 75 percent Federal matching rate

CMCS Informational Bulletin – Page 3
available to states contracting with External Quality Review Organizations (EQROs). Key findings
from the 2012 report include:
Measurement and Reporting
•

•

In the second year of voluntary state reporting on the Initial Core Set measures, forty-eight
states and the District of Columbia (D.C.) voluntarily reported one or more of the measures
for FFY 2011 for Medicaid and/or CHIP children. The median number of measures reported
by states for FFY 2011 was 12, up from 7 for FFY 2010.
Of the 41 states (including D.C. and Puerto Rico) that contract with managed care plans to
deliver services to Medicaid and CHIP enrollees, 37 submitted EQRO technical reports to
CMS for the 2011-2012 reporting cycle. The most frequently-reported children’s
performance measures in the EQRO reports are similar to those in the Initial Core Set.

Quality and Access to Care
•

•

Most children, across all states, had at least one primary care visit during the reporting
period, with the median rate ranging from a high of 97 percent among children ages 12-24
months to 88-90 percent for the other age groups.
Children’s access to dental services in FFY 2010 was similar to patterns observed in FFY
2009. A median of 43 percent of children ages 1 to 20 received at least one preventive dental
service (e.g., dental cleanings, application of dental sealants) paid for by Medicaid.

Consumer Experiences with Health Care
•

Data from the Child Medicaid Consumer Assessment of Healthcare Providers and Systems
(CAHPS®) Health Plan Survey from 25 states in 2010 indicate that parents generally could
get care for their child when needed for an illness or injury (state median of 76 percent
responding “always”), but it was more difficult to get routine care (state median of 65 percent
responding “always”) or specialty care (state median of 47 percent responding “always”).

It is CMS’s expectation that the measurement and reporting tools now in place can guide HHS and
states in the next phase of efforts to more thoroughly measure the care obtained by children covered
by Medicaid and CHIP, and improve the quality of care provided to children enrolled in these
programs.
The Annual Secretary’s Report is available at:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-ofCare/Downloads/2012-Ann-Sec-Rept.pdf
The Appendices to the report as well as the Executive Summary can be found at:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-of-Care/Qualityof-Care.html

CMCS Informational Bulletin – Page 4
Issue Brief on Early Elective Deliveries
We are pleased to announce a new issue brief which provides strategies for state Medicaid agencies
to reduce non-medically necessary, early elective deliveries to improve birth outcomes for women
and newborns in Medicaid and CHIP. The issue brief is available on the Medicaid.gov web site at
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-of-Care/Qualityof-Care-Maternal-and-Child-Health.html .
The issue brief highlights the experiences of North Carolina and Ohio funded by CMS to improve
birth outcomes by reducing early elective deliveries, as well as a canvass of current state
activity. Additionally, the issue brief outlines options for states to use Medicaid payment, regulation
and policy levers to contribute to regional and national, public-private initiatives, such as CMS'
Strong Start Initiative for Mothers and Newborns. The Strong Start Initiative for reducing early
elective deliveries, led by the CMS Innovation Center in partnership with CMCS, is a multi-pronged
approach which includes a media campaign targeted to pregnant women and technical assistance
activities with the Partnership for Patients’ Hospital Engagement Networks. Regional events will be
hosted within the next several weeks to extend outreach into communities around the nation.
For more information on Strong Start and an encore recording of a recent webinar, featuring expert
speakers from American College of Obstetricians and Gynecologists, the March of Dimes, providers
and payers, hosted by the CMS Innovation Center on best practices and the importance of
reducing early elective deliveries on the health of mothers and newborns, please visit:
www.innovation.cms.gov/initiatives/strong-start. Questions regarding Medicaid strategies to reduce
early elective deliveries may be directed to Lekisha Daniel-Robinson, Division of Quality, Evaluation
& Health Outcomes within the Children and Adults Health Programs Group at Lekisha.DanielRobinson@cms.hhs.gov .

